The judgment of the court was pronounced by
Eustis, C. J.
This is an action on three promissory notes, signed by Ezer E. Woods, and the appellant, Frame A. Woods. Judgment was asked against the defendants, and that certain slaves mortgaged, to secure the payment of the notes, be sold to pay the debt.
Ezer E. Woods confessed judgment, and afterwards the suit having been ti-ied against Frame A. Woods, judgment was rendered in his favor, and the plaintiffs have appealed.
It appears, that by the act of mortgage, of which the plaintiffs seek to avail themselves in this action, the notes which the mortgage was given to receive, are described as having been signed by Ezer E. Woods, F. A. Woods) and E. P. Woods. The latter did not sign the notes, though his name appears in its proper place, written in pencil. There is no evidence as to the manner in which the plaintiffs came into possession of the notes, and the transaction appears to be incomplete and still pending before the notary, before whom the act was passed. On the authority of the case of Villere v. Brogner, 3 Martin, 326 and 507, the action on the notes against the appellant, cannot be sustained.
The judgment of the district court is therefore affirmed, with costs.